The record establishes that following the issuance of the joint custody order in March 2004, the mother wilfully violated *479multiple court orders by unilaterally deciding, inter alia, the child’s education and medical needs, and also by continuously interfering with the father’s visitation rights. The mother, unlike the father, did not cooperate with the attempts by a court appointed social worker and psychologist to facilitate the. parties’ coparenting arrangement, and her conduct and attitude indicated a continued unwillingness to support and encourage a relationship between the father and his son (see e.g. Matter of Mildred S.G. v Mark G., 62 AD3d 460 [2009]). Accordingly, the court’s conclusion that an award of sole custody to the father would be in the best interests of the child was supported by a sound and substantial basis in the record, and is entitled to deference (see Eschbach v Eschbach, 56 NY2d 167, 173 [1982]). Concur — Tom, J.P., Nardelli, Renwick, Freedman and Roman, JJ.